  
 
             
UNITED NURSES AND AL
LIED PROFESSIONALS 
(
KENT HOSPITAL
)
 
 
 
 
469
 
 
359 NLRB No. 42
 
United Nurses and Allied Professionals 
(Kent Hosp
i-
tal)
 
and
 
Jeanette Geary.  
Case 01

CB

011135 
 
December 
14
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EAR
CE AND 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
This case presents several novel issues arising from the 
Supreme Co

Communications Workers v. 
Beck
.
1
 
 
The first issue is whether the Respondent Union 
violated the Act by failing to provide Charging Party 
Jeanette Geary, a nonmember objector, with an audit 
verification letter. We adhere to precedent and fi
nd that it 
did not. The remaining issues concern whether the Union 
unlawfully charged the Charging Party for expenses the 
Union incurred while lobbying for bills pending in the 
Rhode Island and Vermont legislatures. We hold that, 
like all other union expen
ses, lobbying expenses are 
chargeable to objectors to the extent that they are ge
r-
mane to collective bargaining, contract administration, or 
grievance adjustment.  We further hold that otherwise 
germane lobbying activities are chargeable even if they 
are e
xtra 
unit, provided, that the expenses are reciprocal 
in nature, i.e., that the contributing local reasonably e
x-
pects other locals to contribute similarly on its behalf.  
However, because we have never substantively addressed 
the extent to which lobbying e
xpenses are germane for 
the purposes of chargeability, we invite briefing to pr
o-
vide the parties and amici an opportunity to assist us in 
giving content to the framework set forth herein.
2
  
 
I
.
 
BACKGROUND
 
The Employer is a private acute care hospital in Wa
r-
wick, Rhode Island. Since November 2008, the R
e-
spondent Union, United Nurses and Allied Professionals 
                                        
        
 
1
 
487 U.S. 735 (1988). There, the Court held that
 
the Act does not 
privilege a collective
-
bargaining representative, over the objection of 
nonmember employees it represents, to expend funds collected from 
those employees under a union
-
security agreement on activities unr
e-
lated to collective bargaining, c
ontract administration, and grievance 
adjustment. Id. at 745.
 
2
 
On March 30, 2011, Administrative Law Judge Joel P. Biblowitz 
issued the attached decision. The Acting General Counsel and the 
Charging Party each filed exceptions and supporting briefs, the R
e-
spondent Union filed an answering brief and the Charging Party filed a 
reply brief. The Respondent Union filed exceptions and the Charging 
Party filed an answering brief.
 
The Board has considered the decision and the record in light of the 
exceptions and 
briefs and has decided to affirm the judge's rulings, 
findings, and conclusions only to the extent consistent with this Dec
i-
sion and Order.
 
The Charging Party moves for disqualification of Members Block 
and Griffin from ruling in this proceeding on the gro
und that their 
recess appointments to the Board by the President were invalid. For the 
reasons set forth in 
Center for Social Change, Inc.
, 358 NLRB 
161
 
(2012), the motion is denied.
 
(UNAP), has been the exclusive bargaining represent
a-

-
time, part
-
time
,
 
and per diem 
registered nurses (over 600 at the time of 
the hearing). In 
July 2009, the Union and the Employer entered into a 
collective
-
bargaining agreement, effective through June 
2011, that included a union
-
security provision. The pr
o-
vision required all new unit members to join the Union 
by their 
30
th day of
 
employment. 
 
II
.
 
AUDIT VERIFICATION L
ETTER
 
A. Facts
 
In late September 2009, Jeannette Geary and several 
other unit employees resigned their membership in the 
Union and, citing 
Beck
, objected to the assessment of 
dues and fees for activities unrelated to c
ollective ba
r-
gaining, contract administration, or grievance adjus
t-
ment. By letter dated September 30, 2009, the Union 
provided the objectors with their reduced fee amounts, as 
well as several charts setting forth the major categories of 
expenses for the UN
AP international and the Kent Ho
s-
p
i
tal local. 
 

categories of expense have been verified by a certified 

i-
mony by Richard Brooks, executive director of the U
n-

verified by an independent auditor, and that the financial 
figures presented to the objectors were culled from the 

from the auditor had accom
panied the report, but that the 
Union did not provide the letter to objectors because it 
was not required to do so by law. 
 
The Acting General Counsel alleged that the Union v
i-

and other similarly sit
uated employees with evidence 
beyond a mere assertion that the financial data [enclosed 
with the letter] was based on an independently verified 

 
In his opening statement, counsel for the Acting 
General Counsel clarified that the allegation concerne
d 

audit verification letter to objectors along with the fina
n-
cial information. He acknowledged that the Board had 
never previously required the production of an audit ver
i-
fication letter, but made c
lear that he was seeking to e
s-
tablish a new requirement. He confirmed repeatedly du
r-
ing the hearing that his allegation did not go to the acc
u-
racy of the figures that the Union provided, or to whether 

s 
failure to provide a separate verification letter from the 
accountant. 
 
The judge found that the Union did not violate the Act. 
Although he acknowledged that the Ninth Circuit in 
 470
 
                  
DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
 
Cummings v. Connell
3
 
had imposed a similar audit ver
i-
fication letter requir
ement, he noted that the Board had 
never ruled on the issue, and that 
Cummings
 
was a pu
b-
lic
-
sector employee case. The Acting General Counsel 

absence of such a letter, they argue, created uncertainty 
f

x-
penses were actually incurred, and thereby prevented the 
objectors from making an informed decision about 

a-
tions.
4
 
B. Legal Landscape
 
In 
California Sa
w & Knife Works
,
5
 

seminal decision on the procedural and substantive issues 

Commun
i-
cations Workers v. Beck
,
6
 
the Board held that once an 
employee objects to paying dues for nonrepresentational 
activities and seeks a reduction in fees, she must be a
p-
prised of the percentage of the reduction, the basis for the 

To ascertain whether the information provided to obje
c-
tors satisfied the union

Board stated that it would assess whether the information 
                                        
        
 
3
 
316 F.3d 886 (9th Cir. 2003).
 
4
 
Throughout the hearing, and in his exce
ptions brief, counsel for the 
Charging Party expressed repeatedly his dissatisfaction with the Acting 

r-
mation that the Union provided had not been audited and was not acc
u-
rate. In support
 
of this allegation, counsel for the Charging Party sought 
to adduce extensive evidence that was beyond the scope of the co
m-
plaint, including: (1) in a subpoena duces tecum, 26 documents relating 

the calc
u-

c-
tors; and (2) expert testimony from a certified public accountant regar
d-

i-
tion to revoke the subpoena and sus

expert testimony, reasoning that the evidence would not have been 

c-
tion to testimony by several 
Beck
 
objectors who were presented by the 
Charging Party 

-

judge emphasized that the complaint raised a purely legal issue and that 
the proffered testimony would not help him resolve it. The Charging 
Party now contends that she was unduly prejudiced by the
 

decision to exclude this evidence. We disagree. A charging party ca
n-

m-
plaint. See 
Penntech Papers
, 263 NLRB 264, 265 (1982). The judge 
correctly found that the proffered evidence was 
simply not relevant to 
the complaint. (Notably, counsel for the Acting General Counsel 
agreed.) Similarly, we decline to consider arguments in the Charging 

theory of the case as set fort
h in the complaint. 
 
5
 
320 NLRB 224, 233 (1995), enf. sub nom. 
Machinists v. NLRB
, 
133 F.3d 1012 (7th Cir. 1998), cert. denied mem. sub nom. 
Strang v.
 
NLRB
, 525 U.S. 813 (1998).
 
6
 
487 U.S. 735 (1988).
 
was sufficient to enable objectors to determine whether 

-
reduction calculations.
7
 
 
In 1999, the Board in 
Television Artists AFTRA (KG
W 
Radio)
8
 
found that a union did not satisfy this standard 
where it failed to have its expenditure information ver
i-
fied by an independent audit.
9
 
Specifically, the Board 
held that the union was required to have an accountant 
confirm the reliability of its 
expenditures through proc
e-
dures such as gathering information from outside entities 
and testing selected information.
10
 
Not presented in 
KGW 
Radio
 
was the issue whether the union was also required 
to provide objectors with a letter from an accountant ve
r-
ify
ing that an audit had been conducted. 
 
The Ninth Circuit, in its 2003 decision in 
Cummings
, 
supra, held that a public
-
sector union was required to 
provide objectors with an independent verification that 
an audit had been performed. There, the union provide
d 
objectors with a breakdown of its major categories of 
expenditures, and informed them that the figures were 
taken from an independent audit that had been prepared 
by a certified public accounting firm.
11
 
Applying 
Chic
a-
go Teachers Union
 
Local 1
 
v. Hudson
,
12
 
another public
-
sector employee case, the court held that the information 
provided was not adequate to assure objectors that the 
expenditures cited had been independently verified.
13
 
In 
so finding, the 
Cummings
 


sentially required the [objectors] either to 
accept that the expenditures were indeed audited or to go 
through the trouble of requesting a copy of the audit r
e-

14
 
Although the 
court did not require the union to provide obj
ectors with 
a full copy of the underlying audit, it held that the u
n-

a-
tion from the independent auditor that the summarized 
figures have indeed been audited and have been correctly 
reproduced from the au

15
 
                                        
        
 
7
 
320 NLRB at 239. 
 
8
 
327 NLRB 474 (1999), petition for
 
review dismissed 1999 WL 
325508 (D.C. Cir. 1999).
 
9
 
Id. at 477. Alternatively, the Board 
found dues
-
reduction info
r-
mation provided by a local union to a charging party could be based on 

s 
allocation of chargeable and nonchargeable expenses is the same as that 
of its international affiliate. 
 
Id. at 477. Here, because the Union did not 
rely on a local presumption, it is appropriate to analyze the sufficiency 

s allocations under 
California Saw
. 
 
Id. at 
477 fn. 15.
 
10
 
Id. at 476

477.
 
11
 
Id. at 889

890.
 
12
 
475 U.S. 292 (1986).
 
13
 
Cummings
, 316 F.3d at 890

891.
 
14
 
Id. at 891.
 
15
 
Id. at 892. 
 
See also 
Wessel v. City of Albuquerque
, 299 F.3d 1186, 
1193

1194 (10th Cir. 200
2) (public
-
sector case in which the court held 
              
 
 
 
UNITED NURSES AND AL
LIED PROFESSIONALS 
(
KENT HOSPITAL
)
 
 
 
 
471
 
 
 
C. Analysis
 

decline to incorporate into Board law a requirement sim
i-
lar to the one imposed in 
Cummings
. Unlike cases i
n-
volving public
-
sector unions, such as 
Hudson
 
and 
Cu
m-
mings
, in which 


n-
duct here is properly analyzed under the duty of fair re
p-
resentation.
16
 
A union violates its duty of fair represent
a-

ory, or in 

17
 

if, in light of the factual and legal landscape at the time 
of the union's actions, the union's behavior is so far ou
t-

n-

18
 
 
Altho
ugh not disputing the standard for evaluating the 
conduct of unions toward objectors, the Acting General 
Counsel and 
the 
Charging Party in essence assert that, 
without an audit verification letter, the objectors lacked 
an unequivocal assurance that the Uni

x-
penses were incurred.
19
 
But the Board has long endea
v-


promote the unqualified interests of the individual or the 
union.
20
 
In our v

the appropriate balance. 
 
Additionally, we find that the Union acted reasonably 
by promptly providing the objectors with its major cat
e-
                                        
                                     
 

the au


.
 
 
16
 
California Saw,
 
320 NLRB at 230, 240

241; 
Machinists Local 
2777 (L
-
3 Communications),
 
355 NL
RB 1062, 1063 (2010); see 
Office 
Employees Local 29 (Dameron Hospital Assn.),
 
331 NLRB 48, 48 fn.
 
1 
(2000).
 
17
  
Vaca v. Sipes,
 
386 U.S. 171, 190 (198
7
). 
 
18
 

 
499 U.S. 66, 67 (1991) (citation 
omitted) (quoting 
Ford Motor Co. v
. Huffman,
 
345 U.S. 330, 338 
(1953)). As the Board stated in 
California Saw

required to protect the constitutional rights of objectors in the public 
sector, including those defined and elaborated on in 
Hudson
 
. . . were 
not formulat

Beck
 
to 


241. 
 
Even accepting 
Hudson


the producti
on of an audit verification letter. The Court in 
Hudson
, 

categories of expenses, as well as verification by an independent aud
i-

sel seeks 
here, however, is verification of a verification, namely written proof 
that an audit occurred. There is simply nothing in 
Hudson
 
to suggest 
that a union would be required to provide anything more to objectors 
than its major categories of expendit
ures.    
 
19
 
This amounts to a suggestion that the Union should be presumed 
to be lying about the verification of its expenses.  We decline to so 
presume.
 
20
 
California Saw
, 320 NLRB at 230.
 
gories of expenditures, along with an assurance that the 
figures were independe
ntly verified. Significantly, the 
Acting General Counsel does not allege that the Union 
failed to have the information audited, or that its audit 
did not comport with the requirements set forth in 
KGW 
Radio
. Under these circumstances, we find that the U
n-
io

permitted it under the fair representation standard.  A
b-
sent an allegation that the Union has failed to comply 
with 
KGW Radio

d-
dress whether, in other circumstances, a
 
union might be 
required to produce an audit verification letter.
21
 
The 
only question before us here is whether the duty of fair 
representation imposes a per se obligation on unions to 
provide objectors with an audit verification letter. We 
find that it doe
s not.
 
Finally, the Charging Party, in her exceptions brief, a
r-
gues that requiring the Union to provide an audit verif
i-

lines between chargeable and non
-

This assertion confuses t
he issue. As the Board stated in 
KGW Radio

i-
fy that the expenditures that the union claims it made 
were in fact made for the purposes claimed, not to pass 

i-

22
 


chargeability designations, which are properly contested 

cedure. An audit verific
a-
tion letter would not provide objectors with any new or 
useful information regarding chargeability. 
 
For all of these reasons, we find that the Union did not 
violate the Act by failing to provide objectors with an 
audit verificatio
n letter.
 
                                        
        
 
21
 
Cf. 
Food & Commercial Workers Local 4 (Safeway, Inc.)
, 355 
NLRB 6
34 (2010) (incorporating by reference 353 NLRB 469 (2008)) 
(finding that the union violated Sec. 8(b)(1)(A) by failing to sufficiently 
verify its expenditure information), enf. denied and or
der vacated and 
remanded No. 10

72655 (unpublished) (9th Cir. 2011
). The dissent 

Safeway
 
somehow su
g-
gested that a union is required to provide an audit verification letter to 
objectors. There, the 
only
 
issue before the Board was whether the f
i-
nancial information the union pr
ovided the objector had been suff
i-
cien
t
ly verified. The issue of whether the union was required to provide 
an audit verification letter to the objector was not presented in that case, 
and at no point in its decision did the Board state or even imply that 
s
uch a requirement would be appropriate under the duty of fair repr
e-
sentation.  
 
22
 
Id. at 477 (citing 
California Saw
, 320 NLRB at 241).
 
 472
 
                  
DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
 
III
.
 
CHARGEABILITY OF LOB
BYING EXPENSES
 
A. Facts
 
UNAP comprises 15 local unions in Rhode Island, 
Vermont, and Connecticut. The locals range in size from 
2269 unit employees at the Rhode Island Hospital to 5 
registered nurses at the Putnam Board o
f Education in 
Connecticut. Members of each local pay monthly dues, a 
portion of which is remitted to UNAP as per capita pa
y-
ments. UNAP deposits the per capita payments into its 
general operating fund, which it uses to pay for programs 
and services it unde
rtakes for all of the locals. UNAP 
acts on behalf of the locals in all representational matters, 
including contract negotiations, grievance processing, 
and arbitrations. The degree to which each local benefits 

tional to 
the amount it pays into the fund. A small local, for i
n-
stance, that pays relatively little into the fund may r
e-
ceive services that exceed the value of its contributions 
in any given year. Executive Director Brooks testified 
that UNAP adopted this
 
arrangement, in part, because its 

a position to[,] on their own, fund the array of supports 
and services that they receive [from] the UNAP by poo
l-

 
In 2009, UNAP used money fro
m its general operating 
fund to subsidize lobbying efforts for various bills that 
were before the Rhode Island and Vermont 
S
tate legisl
a-
tures. Brooks testified that he spent approximately 33 
hours lobbying for bills in Rhode Island. The Union also 
indicate
d that from July 1, 2008
,
 
through June 30, 2009, 
it spent $22,650 lobbying for bills in Vermont, $21,970 
of which it deemed chargeable to objectors. 
 
The Acting General Counsel alleged that the Union v
i-
olated Section 8(b)(1)(A) by charging objectors dues t
hat 
it used to fund lobbying, which the Acting General 
Counsel categorized as nonrepresentational activity. Sp
e-
cifically, he contested the chargeability of lobbying e
x-
penses related to the following seven bills:
 
(1) The Hospital Merger and Accountability A
ct 
(Rhode Island): This bill, among other things, would 
have empowered a state government council to monitor 
and regulate hospitals that own more than 50 percent of 
hospital beds in the state.
 
(2) Public Officers and Employees Retirement bill 
(Rhode Island
): This bill would have raised the cap on 
post
-
r
etirement earnings that former S
tate
-
employed re
g-
istered nurses could earn without reducing their retir
e-
ment benefits.
 
(3) Hospital Payments bill (Rhode Island): This bill, 
among other things, would have prov
ided all acute care 
hospitals in Kent County (home of Kent Hospital) with 
$800,000 in funding.
 
(4) Center for Health Professions bill (Rhode Island): 
This bill would have created a center tasked with deve
l-
oping a sufficient, diverse, and well
-
trained healt
hcare 
work
 
force in the state.
 
(5) Safe Patient Handling bill (Vermont): This bill 
would have required hospitals to establish a safe patient 
handling program, which would entail, among other 
things, establishing rules to protect nurses and purcha
s-
ing new e
quipment to improve patient
-
handling proc
e-
dures.
 
(6) Mandatory Overtime bill (Vermont): This bill, 
among other things, would have prohibited hospitals 
from requiring any employee to work more than 40 hours 
a week.
 
(7) Mental Health Care Funding bill (Vermo
nt): This 
bill would have provided additional funding for mental 
healthcare services at three facilities at which the Union 
has bargaining units.
 

 
The judge found, with relatively brief analysis, that the 
Union violated the Act by ch
arging objectors for lobb
y-
ing expenses related to the Public Officers and Emplo
y-
ees Retirement bill (2), above; the Center for Health Pr
o-
fessions Act (4); the Safe Patient Handling Act (5); and 
the Mandatory Overtime Act (6). In so finding, he re
a-
soned tha

 
for these bills, although 
well 
intentioned, was not germane to its bargaining obl
i-
gations. The U
nion excepts to these findings.
 
The judge dismissed the allegations regarding the U
n-

 
Me
r-
ger and Accountability Act (1); the Hospital Payments 
Act (3); and the Mental Health Care Funding Act (7). He 
reasoned that the Hospital Merger and Accountability 
Act would have given the Union some say in whether 
hospitals in the 
S
tate 
could merge, wh
ich would have an 
effect on its bargaining strength. And he found that both 
the Hospital Payments Act and the Mental Health Care 
Funding Act would have provided additional funding to 
facilities where UNAP represented employees. Accor
d-
ingly, he found that t
he Union lawfully charged objectors 
for those expenses. The Acting General Counsel and 
the 
Charging Party except to these findings. 
 
C. Issues 
b
efore 
the Board
 
These allegations raise two fundamental questions: (1) 
What is the appropriate standard for asse
ssing whether 
lobbying expenses are germane for purposes of charge
a-
bility? and (2) Under what circumstances can objectors 
be charged for extra
-
unit lobbying expenses?  The 
Char
g

decision in 
Beck
, lobbying exp
enses incurred by private 
sector unions are per se nonchargeable. In her view, 
              
 
 
 
UNITED NURSES AND AL
LIED PROFESSIONALS 
(
KENT HOSPITAL
)
 
 
 
 
473
 
 
 
Court precedent requires an outright prohibition against 
charging objectors for any activities that are political or 
ideological in nature. Because lobbying expenses can 
never b
e chargeable, the Charging Party contends, the 
question of extra
-
unit expenses is irrelevant in this case.
 
The Acting General Counsel, citing the Supreme 

Lehnert v. Ferris Faculty
,
23
 
a 
public
-
sector employee case, contends that 
lobbying e
x-
penses are only chargeable if oriented toward the ratific
a-
tion or implementation of a collective
-
bargaining agre
e-
ment.
24
  
 
Finally, the Union argues that, like other union e
x-
penses, lobbying expenses may be chargeable if they are 
germane to its r
epresentational functions. Citing the S
u-

Locke v. Karass
,
25
 
it also co
n-
tends that objectors may be charged for extra
-
unit lobb
y-
ing expenses, including those incurred on behalf of out
-
of
-
state units, where all of the locals contribut
e to the 

arrangement. 
 
D. Key Principles
 
Although the Board has never specifically addressed 
chargeability in a case involving lobbying expenses, we 
do not write on a blank slate.
26
 
 
In 
Beck
, the Suprem
e 
Court held that the first proviso to Section 8(a)(3) of the 
Act does not privilege a collective
-
bargaining represent
a-
tive, over the objection of nonmember employees, to 
                                        
        
 
23
 
500 U.S. 507 (1991).
 
24
 
Id. at 520.
 
25
 
555 U.S. 207, 210 (2009).
 
26
 
We note that the parties and the judge largely failed 
to address re
l-
evant case law. Contrary to the judge, we find 
Fell v. Independent Assn
.
 
of Continental Pilots
, 26 F.Supp.2d 1272 (1998), to be inapplicable. In 
that Railway Labor Act (RLA) case, a district court held that a union 
lawfully charged objectors 

with another union in anticipation of a possible airline merger. Unlike 

n-
istrative functions.
 

T
ransport Workers 
Local 525 (Johnson Controls World Services)
, 329 NLRB 543 (1999), 
for the broad proposition that the Board has already established that 
lobbying expenses are chargeable. There, the Board held that expenses 
incurred by a union in representi
ng its unit members before 
F
ederal 
agencies were chargeable to objectors. Significantly, the union repr
e-
sented employees of a private sector employer that performed service 
contracts with governmental agencies. The Board found that the 
F
ede
r-
al 
G
overnment, 
through its contractual relationship with the employer, 
played a unique role in setting terms and conditions of employment for 

on issues such as hours and job security resembled tradition
al represe
n-
tational activities. We rely on that case for the general principle that 
chargeable expenses need not be incurred within the narrow confines of 
a union
-
employer relationship, and we find the case instructive on the 
chargeability of lobbying acti

representative role. Nonetheless, the case is not dispositive of the 
chargeability of legislative lobbying generally. 
 
expend funds collected from the employees under a u
n-
ion
-
security agreement on activit
ies unrelated to colle
c-
tive bargaining, contract administration, and grievance 
adjustment.
27
 
As the Court has explained more fully,
  
objecting employees may be compelled to pay their fair 
share of not only the direct costs of negotiating and a
d-
ministering a
 
collective
-
bargaining contract and of se
t-
tling grievances and disputes, but also the expenses of 
activities or undertakings normally or reasonably e
m-
ployed to implement or effectuate the duties of the union 
as exclusive representative of the employees in 
the ba
r-
gaining unit.
28
 
 
Applying these principles, the Board and the Supreme 
Court have found a wide range of union activities to be 
chargeable to objectors, including certain litigation
29
 
and 
organizing expenses,
30
 
as well as expenses for conve
n-
tions, social
 
activities, and publications.
31
  
For expenses 

bargaining unit, the Board has held, consistent with 
Court precedent, that, in order to be chargeable, the 

may ultimat
e-
ly inure to the benefit of the members of the local union 
by virtue of their membership in the parent organiz
a-

32
 
In so holding, the Board noted that it does not 

s-
sue and some tangible 

n-

33
 
A unanimous Court affirmed this principle 
recently in 
Locke
, in which it held that a public
-
sector 
union could lawfully charge objectors for extra
-
unit lit
i-
gation expenses.
34
 

n-
member [can] benefit from national litigation aimed at 
helping other units if the national or those other units will 
similarly contribute to the cost of litigation on the local 

35
 
Because the local 
union paid an affilia
tion fee that gave it general access to 

that objectors could be charged for national litigation 
expenses.
36
 
                                        
        
 
27
 
487 U.S. at 752

754. See 
California Saw
, 320 NLRB at 239.
 
28
 
Ellis v. Railway Clerks
, 466 U.S. 
435, 448 (1984).
 
29
 
Id. at 453; 
California Saw
, 320 NLRB at 237

239.
 
30
 
See 
Food & Commercial Workers Locals 951, 7, & 1036 (Meijer, 
Inc.)
, 329 NLRB 730, 733 (1999),  enf. denied in relevant part sub 
nom. 
Food & Commercial Workers v. NLRB
, 284 F.3d 1099 (9th
 
Cir. 
2002), modified and superseded 307 F.3d 760 (2002).
 
31
 
Ellis
, 466 U.S. 435, 448

451.
 
32
 
California Saw
, 320 NLRB at 239 (quoting 
Lehnert
, 500 U.S. at 
524).
 
33
 
Id. at 237 fn. 66 (quoting 
Pilots Against Illegal Dues v. Air Line 
Pilots
 
Assn.
, 938 F.2d 1123
, 1127

1128 (
10
th
 
Cir.
1991)). 
 
34
 
555 U.S. at 218.
 
35
 
Id.
 
36
 
Id. at 219

220.
 
 474
 
                  
DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
 

n-
tention, we emphasize that although RL
A cases and pu
b-
lic sector cases may provide limited guidance on what 
types of lobbying may be chargeable to objectors under 
the Act, neither category of cases is determinative.  As 
the Board explained at length in 
California
 
Saw
, public 
sector and RLA case
s both implicate 
S
tate 
action and are 
therefore subject to constitutional scrutiny.
37
  
In contrast, 
private sector union
-
security clauses pursuant to the Act 
do not involve 
S
tate 
action implicating constitutional 
considerations.
38
  
Accordingly, the Board fou
nd the less 
stringent duty of fair representation applies to chargeabi
l-
ity issues under the Act.
39
  
The RLA and public sector 
cases in effect establish a floor, rather than a ceiling, on 
chargeable expenses under the Act: any expense that is 
chargeable unde
r the more stringent constitutional stan
d-
ard is chargeable under the less stringent duty of fair re
p-
resentation standard; however, not every expense that is 
nonchargeable under the more stringent standard is lik
e-
wise nonchargeable under the less stringent 
standard.
 
E. Analysis
 
Next, we apply these principles to answer the two 
questions before us: (1) What is the appropriate standard 
for assessing whether lobbying expenses are germane for 
the purposes of chargeability? and (2) Under what ci
r-
cumstances can ob
jectors be charged for extra
-
unit lo
b-
bying expenses?
 
1. Chargeability 
 
First, consistent with 
Beck
 
and existing Board prec
e-
dent, we hold that lobbying expenses are chargeable to 
objectors if they are germane to collective bargaining, 
contract administratio
n, or grievance adjustment. Thus, 

-
by
-

40
 
to dete
r-
mine whether expenses incurred toward securing a sp
e-
cific legislative goal are sufficiently related to the u
n-

 
The approach that th
e Board and the Supreme Court 
have used in evaluating litigation expenses is particularly 
                                        
        
 
37
 
320 NLRB at 226

228.
 
38
 
Id. at 228.  
 
39
  
Id.
 
40
 
California Saw
, 320 NLRB at 238. The Acting General Counsel 
points out that the 
California Saw
 
Board, in finding extra
-
unit litigation
 

-
unit litigation that we 
contemplate as being properly chargeable to objectors under a union
-


Lehnert
, 5
00 U.S. at 528. 
 
He argues that 
this was an implicit acknowledgement that lobbying expenses are not 
chargeable. We disagree. In the context of the decision, the Board was 
merely explaining why 
Lehnert

-
based restrictions on 
charging litigatio
n expenses were not applicable under the Act. Lobb
y-
ing was not before the Board at that time and the decision includes no 
substantive discussion of that issue.
 
instructive here. In 
California Saw
, the Board found lit
i-

o-
ries of litigation charged to objecting employees are 
r
e-

41
  
Rather than creating a per se rule, the Board acknow
l-
edged that the chargeability of litigation expenses is co
n-
tingent on the substantive character of the litigation being 
pursued. The Supreme Cou
rt has taken a similar a
p-
proach, holding that 
 
 
[t]he expenses of litigation incident to negotiating and 
administering the contract or to settling grievances and 
disputes arising in the bargaining unit are clearly 
chargeable to petitioners as a normal inci
dent of the d
u-
ties of the exclusive representative. The same is true of  
. . . any other litigation before agencies or in the courts 
that concerns bargaining unit employees and is norma
l-
ly conducted by the exclusive representative.
42
 
 
 
Lobbying, like litiga
tion, is a means rather than an end


a 
strategic activity that a union undertakes to advance the 
interests of its members. When a union engages in lobbying 
activity, it seeks to influence legislators to pass legislation. 
The question of whether such activi
ty is representative in 
nature necessarily turns on the legislative goals that the lo
b-
bying is used to pursue. Thus, as in all other chargeability 

are germane to collective bargaining, contract admin
istr
a-
tion, or grievance adjustment.
 

decision in 
Beck
 
created an outright prohibition on char
g-
ing objectors for any expenses related to the political 
process. Specifically, the 
Beck
 
Court stated that the 
Railway Labor Act section 2, Eleventh, which it found to 
be the statutory equivalent of Section 8(a)(3), did not 

o-

43
 
 

b-
ject. Indeed, 3 yea
rs later, the Court expressly acknow
l-
edged that some political expenses are in fact chargeable. 
In 
Lehnert

represent their members effectively . . . public
-
sector 
unions must necessarily concern themselves no
t only 
with negotiations at the bargaining table but also with 


44
 
To this end, the Court re
a-
soned that 
 
 
                                        
        
 
41
 
320 NLRB at 239.
 
42
 
Ellis
, 466 U.S. at 453.
 
43
 
487 U.S. at 745, citing 
Machinists v. Street
, 367
 
U.S. 740 (1961).
 
44
 
500 U.S. at 520, quoting 
Lehnert v. Ferris Faculty Assn
.
, 881 F.2d 
1388, 1392 (6th Cir. 1989).
 
              
 
 
 
UNITED NURSES AND AL
LIED PROFESSIONALS 
(
KENT HOSPITAL
)
 
 
 
 
475
 
 
 
[p]ublic
-
sector unions often expend considerable r
e-
sources in securing r
atification of negotiated agre
e-
ments by the proper state or local legislative body
 
. 
. . . 
Similarly, union efforts to acquire appropriations for 
approved collective
-
bargaining agreements often serve 
as an indispensable prerequisite to their implement
a-
tion
.
45
 
 
This principle applies to representation of employees 
in the private sector as well. As the Court has recognized, 

collective bargaining and grievance settlement within the 
immediate employment conte

46
 
Legislative proposals 
involving core employee concerns such as wages, hours, 
and working conditions all clearly raise issues that relate 

47
 
And even outside the public sector, legislative action can
 
substantially alter the context in which collective ba
r-
gaining takes place. Here, for instance, Kent Hospital, a 
private employer, relies on public funding that is alloca
t-
ed by the Rhode Island 
S
tate legislature. Contrary to the 

ization, political expenses and 
representational expenses are not mutually exclusive. 
 
The 
Beck
 

p-
ports this approach. Significantly, the Court did not d
e-
fine chargeability to exclude all union expenses that are 
politi
cal or ideological in nature. Instead, the Court sp
e-

r-
mane to collective bargaining, contract administration, 

48
 
This standard places the 

ve duties rather 
than other secondary concerns. We reject the Charging 

Beck
 
improperly 
gives a union carte blanche to charge objectors for any 
                                        
        
 
45
 
Id. 
 
46
 
Eastex, Inc. v. NLRB
, 437 U.S. 556, 565 (1978). See also 
Bethl
e-
hem Shipbuilding Corp. Limited v. NLRB
, 114 F.2d 930 (1st Cir. 1940) 

-
organization, and to engage in 
concerted activities, now guaranteed by Section 7 of the National Labor 
Relations Act, is not limited to direct collective bargaining with the 
employer, but extends to other activities for
 


 
including appearance of employee representatives before legislative 

 
47
 
The 
Eastex
 
Court found that employees engaged in protected co
n-
duct by distributing fliers in support of prounion legislation. In so d
o-
ing, the
 

the Act protects employees from retaliation by their employers when 
they seek to improve working conditions through resort to administr
a-

legislators to 
protect their interests as employees are within the scope of this clause. 
 
To hold that activity of this nature is entirely unprotected

irrespective 
of location or the means employed

would leave employees open to 
retaliation for much legitim
ate activity that could improve their lot as 
employees.
 
437 U.S. at 565

567.
 
48
 
487 U.S. at 745.
 
and all political expenses. Indeed, because chargeable 
expenses must be
 

e-
sentative duties, a union may not lawfully charge obje
c-
tors for purely partisan expenses. 
 
The Acting General Counsel contends that the Board is 
bound by the 
Lehnert
 

e-
able lobbying expens
es must be limited to those made in 

s-

-

49
 
We dis
a-
gree. In setting out this standard, the 
Lehnert
 
plurality 
stated expressly that its primary consideration was the 

50
 
For 
the reasons set forth in 
California Saw
 
and discussed 
above, such constitutional considerations are not relevant 

duty of fair representation.
51
 
Thus, we do not read 
Lehnert
 
as foreclosing our conclusion that a wider range 
of lobbying expenses may be chargeable.
52
 
Moreover, to 
restrict chargeability to such a small subset of lobbying 
expenses would inevitably exclude many other activities 
that furt
her the representational goals emphasized by the 
Court in 
Beck
.
 
The 
Lehnert
 
Court also based its holding on the fact 


53
 


representational objectives 
via lobbying activity surely does not render the related 
expenses nonchargeable. Given the absence here of the 
First Amendment concerns that dominate in the public 
sector, an objection to the union engaging in lobbying is 
no dif
ferent 
from
 
disagreeing with the union over 
any
 
strategic representational action, e.g.
,
 
filing a lawsuit or 
taking a grievance to arbitration. The fact that the activity 
occurs within the political sphere does not change our 
core analysis. So long as lobb
ying is used to pursue goals 
that are germane to collective bargaining, contract a
d-
ministration, or grievance adjustment, it is chargeable to 
objectors. 
 
2. Extra
-
unit expenses
 
Next, we address the chargeability of extra
-
unit lobb
y-
ing expenses. This issue 
is before us because the Union 
                                        
        
 
49
 
500 U.S. at 520.
 
50
 
Id. at 521.
 
 
51
 
320 NLRB at 240
-
241.
 
52
 
For the same reasons, 
Miller v. Air Line Pilots Assn
.
, 108 F.3d 
1415 (D.C. Cir. 1997), is inapplicabl

advocacy
-
related expenses were not chargeable to objectors under the 
RLA, the court made clear that its central consideration was the prote
c-

to th

Miller
 
carries controlling weight under our duty of fair representation analysis.
 
 
53
 
500 U.S. at 521.
 
 476
 
                  
DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
 
here lobbied for three bills in Vermont which, by the 

members of the Kent Hospital unit in Rhode Island. Co
n-
sistent with precedent, we hold that a union may charge 
obje
ctors for extra
-
unit lobbying expenses as long as they 

of members of the local union by virtue of their membe
r-

54
 
In so holding, we e
m-
phasize that a union can make th
is showing where the 

b-
uting local reasonably expects other locals to contribute 

of similar [activity] on behalf of the contributing local if 

55
 
 

unified
-
membership structure under which many unions
 
 

56
 
When a local union pools its resources 
with other locals into a national, intermediate, or regional 
fund

r-

57
 
Its primary benefit is the promise of protection: 
that the national union will use the pooled assets to 

and informational resources whe
n the local is in need of 

58
 
When the contributing local partially subsidizes 
a chargeable activity that more immediately benefits a
n-
other local, it does so with the assurance that its own 
costs of the same type will be similarly subsidized by the 
oth

pooling its resources on a union
-
wide basis, a union, 
which is the bargaining representative of 
all
 
its members, 
provides some benefit to members of the various local 

59
    
 
The Board has alread
y acknowledged this principle in 
the context of extra
-
unit litigation by holding that such 


60
 
The same holds true for 
                                        
        
 
54
 
California Saw
, 320 NLRB at 239.
 
55
 
Locke
, 555 U.S. at 210.
 
56
 
Id. at 216 (quoting 
Lehnert,
 
50
0 U.S. at 523).
 
57
 
Otto v. Pennsylvania State Educ
ation
 
Assn
.
-
NEA
, 330 F.3d 125, 
138 (3d Cir. 2003). The court explained further that
 
the pooling a
r-
rangement confers potential benefits on the plaintiffs. First, the a
r-
rangement generates economies of scale t
hat redound to their benefit. 
Second, by spreading the costs of otherwise
-
chargeable expenses over a 
pool of employees whose chargeable
-
expense levels are not perfectly 
correla
t
ed with their own . . . education professionals reduce their risk 
of being asse
ssed unusually high chargeable expenses in any given 
year. More
o
ver, this pooling arrangement does not necessarily increase 
the dollar amount of chargeable expenses assessed to plaintiffs for any 
particular year.
  
Id. at 140.
  
 
58
 
Lehnert
, 500 U.S. at 523.
 
 
59
 
Finerty v. NLRB
, 113 F.3d 1288, 1292 (D.C. Cir. 1997) (emphasis 
in original).
 
 
See also 
Reese v. City of Columbus
, 716 F.3d 619 (6th Cir. 
1995).
 
60
 
California Saw
, 320 NLRB at 238

239.
 
lobbying. When a participating local contributes to ot
h-
erwise chargeable lobbying on behalf of the parent union 
or another local, it can reasonably expect that its own 
lobbying costs will be partially covered by the contrib
u-
tions of other locals.
61
 
Here, for instance, although e
m-
ployees in the Kent Hospital loc
al in Rhode Island would 
be unlikely to benefit directly from 
S
tate 
legislation that 
UNAP supported in Vermont, the contributions of other 

intended to subsidize similar efforts on their behalf. I
n-
dee

also covered lobbying efforts intended to benefit its 
Rhode Island members. Moreover, as the Union asserts, 
the Kent Hospital local would not have the financial r
e-
sources to engage in lobbying on its own 
but for its pa
r-
ticipation in the pool.
62
 
Thus, assuming that the Vermont 
legislation is otherwise chargeable, UNAP may lawfully 
charge Kent Hospital objectors their pro rata share of the 
lobbying expenses incurred through this reciprocal a
r-
rangement.
 
F. The
 
Chargea
b
ility of Specific Lobbying Expenses
 
In sum, and consistent with the established precedent 
in this area of the law, we hold today that (1) lobbying 
expenses may be charged to objectors, but only if they 

 
bargaining, 
contract administration or grievance adjustment, and (2) 
extra
-
unit lobbying expenses may be charged only if they 
were incurred for services that are otherwise chargeable 
and that may ultimately inure to the benefit of employees 
in the objecto

participation in an expense
-
pooling arrangement.  This 
latter requirement can be established by showing that the 
lobbying charge is reciprocal in nature.
 
To hold that intra
-
 
and extra
-
unit lobbying expenses 
are po
tentially germane and thus chargeable, however, 
leaves open the question of how, going forward, we 
should determine whether particular lobbying expenses 
                                        
        
 
61
 
Contrary to our dissenting colleague, nothing in 
Locke
 
suggests 
tha

As we have explained, the Court based its analysis on the general n
o-
tion of reciprocity, i.e.
,
 
the idea that a unit member may be required to 
subsidize a chargeable activity on behalf of
 
a nonunit member where 
there is an expectation that her own expenses for the same activity will 
be similarly covered by the general fund. So long as the expenses i
n-
curred by the union are otherwise chargeable, the only relevant que
s-
tion is whether such an
 
arrangement exists. Thus, we do not suggest 
here that all lobbying expenses may be chargeable to extra
-
unit me
m-

functions, consistent with 
Beck
.
 
62
 
See 
Otto

al union party to such an 
arrangement does not litigate in any given year, it still derives a tang
i-
ble benefit from participating in an expense
-
pooling agreement: the 
availability of on
-
call resources greater than those it could muster ind
i-

.
 
              
 
 
 
UNITED NURSES AND AL
LIED PROFESSIONALS 
(
KENT HOSPITAL
)
 
 
 
 
477
 
 
 
satisfy the germaneness test.  We propose an approach to 
this question using rebuttable presumptions of
 
german
e-
ness, and solicit the views of stakeholders in this process 
and other interested parties. 
 
To begin, we adhere to the rule that, as in other 
chargeability contexts, a union has the ultimate burden to 
justify all of its claimed expenditures and the 
percentages 
of each that are chargeable and nonchargeable.
63
  
We 
propose, however, that, as to certain kinds of lobbying 
expenses, there may exist such a direct, positive relatio
n-


uing legislative or other action that a 
rebuttable presumption of germaneness is warranted.
64
  
 
For instance, proposed legislation may be so closely 

would directly affect subjects of collective bargai
ning.  
Where the legislature has effectively pulled up a seat at 

effort to influence the legislature in such matters is not 
germane to collective bargaining.  In those circumstan
c-
es, we propose presum
ing that lobbying expenses are 

chargeable.  To give concrete examples, lobbying for or 
against minimum wage legislation, professional licensing 
and certification legislation affecting employees repr
e-
sented by the union, and 
S
tate supplements to the Worker 
Adjustment and Retraining Notification (WARN) Act 
might be types of lobbying expenses that would reason
a-
bly be treated as presumptively germane and thus 
chargeable.  
 
On the other hand, some union lo
bbying activities may 

so attenuated that a presumption of germaneness would 
seem difficult to justify.  For example, lobbying related 
to general economic stimulus or broad social or env
i-
ronmental p
olicies might be difficult to view as presum
p-

those circumstances, we propose that no presumption of 
germaneness apply. 
 
Presumptions of germaneness would be useful to the 
public: they would simplify
 
for unions the task of ensu
r-
ing compliance with their 
Beck
 
obligations and for o
b-
jecting employees the determination whether their union 
is in compliance.  As with any general rule, however, 
there may arise an exceptional case that demands an e
x-
                                        
        
 
63
 
C
alifornia Saw
, 320 NLRB at 242.
 
64
  
See 
Food & Commercial Workers Locals 951, 7, & 1036 (Meijer, 
Inc.)
, 329 NLRB 730, 738 (1999), enf. denied in relevant part sub nom. 
Food & Commercial Workers v. NLRB
, 284 F.3d 1099 (9th Cir. 2002), 
modified and superseded
 
307 F.3d 760 (9th Cir. 2002) (expenses are 

activity and a representational objective).
 
ception to
 
even the most reasonable presumption.  It 
would therefore be advisable for any such presumptions 
to be rebuttable based on the specific circumstances of a 
particular case.  Thus, for those expenses that are pr
e-
sumptively germane, the General Counsel or a 
charging 
party might rebut the presumption by showing, for e
x-

representative functions is too attenuated.  For instance, 
lobbying for a minimum wage rate may not be charge
a-
ble where the union repre
sents only employees in a hig
h-
ly compensated field of work that would not be affected 
by such a rate.  By the same token, a lobbying expense 
that is not presumptively germane may still be shown to 
be chargeable if the particulars of the legislation, indu
s-
t
ry, or employee group, for example, make it germane to 
collective bargaining, contract administration, or grie
v-
ance adjustment.  
 
The Board invites all interested parties to file briefs in 
this case regarding the question of how the Board should 
define and
 
apply the germaneness standard in the context 
of lobbying activities.  In particular, we encourage inte
r-
ested parties to address the appropriateness of presum
p-
tions concerning germaneness and to provide examples 
of the types of lobbying activities that sh
ould or should 
not be subject to such presumptions.  
Briefs not excee
d-
ing 25 pages in length shall be filed with the Board in 
Washington, D.C. on or before [60 days from the date of 
issuance], 2013. No extensions will be granted. The pa
r-
ties to the matter 
may file responsive briefs on or before 
[14 days later], 2013, which shall not exceed 10 pages in 
length. No other responsive briefs will be accepted. The 
parties and amici shall file briefs electronically at 
https://mynlrb.nlrb.gov/efile. 
If assistance is
 
needed in 
filing through 
https://mynlrb.nlrb.gov/efile,
 
please co
n-
tact [Executive Secretary Name], Executive Secretary, 
National Labor Relations Board.
 
ORDER
 
The complaint allegation that the Respondent u
nla
w-
fully failed to provide objectors with an audit verification 
letter is dismissed.
 
I
T IS FURTHER ORDERED
 
that the complaint allegations 
pertaining to the chargeability of lobbying expenses to 
Beck
 
objectors are severed from this case, and that the 
Board
 
shall retain jurisdiction over those matters for fu
r-
ther consideration.
 
 
M
EMBER 
H
AYES
, dissenting.
 
Contrary to my colleagues, I find that the 
Respondent
-
Union
 
should be required to provide 
Beck 
objectors ver
i-
fication that the financial information disclos
ed to them 
has been professionally audited by an independent a
c-
countant.  Furthermore, I disagree with their overly broad 
 478
 
                  
DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
 
test for determining the chargeability of lobbying e
x-
penses.  I find that the 
Respondent
-
Union
 
improperly 
charged the 
Beck 
objectors f
or lobbying expenses assoc
i-
ated with all seven bills because those lobbying activities 
are not so related to the Union's representational duties to 

to justify their compelled financial support of the
m.
 
I
 
The complaint alleged that the Union violated Section 

m-
ployees with evidence beyond a mere assertion that the 
financial data [enclosed with the letter] was based on an 

  
At the hearing, the Acting 
General Counsel clarified that the complaint allegation 

expense statements provided to the objectors with a copy 

o
ccurred; it did not concern verification of the accuracy 
of the figures the Union provided to the objectors.
1
 
 
Although the Board has not expressly stated that a u
n-

audit verification letter to the obje
ctors, the Board has 
consistently held that a union must provide some form of 
verification of the information provided to nonmember 
objectors.  Such a requirement is further consistent with 

r-
mation nec
essary to making informed decisions.  I would 
therefore require the Union to provide the verification 
letter at issue.
 
In 
California Saw & Knife Works
, 320 NLRB 224 
(1995), enfd. sub nom. 
Machinists v. NLRB
, 133 F.3d 
1012 (7th Cir. 1998), cert. denied sub 
nom. mem. 
Strang 
v. NLRB
, 525 U.S. 813 (1998), the Board set out the i
n-
formation a union must provide potential and actual o
b-
jectors at three stages.  At 
s
tage 
2, an employee who o
b-
jects to paying dues for nonrepresentational activities 
under 
Beck
 
must be 
apprised of the percentage of dues 
reduction, the basis for the calculation, and the right to 

notice requirements, the Board specifically relied
 
on 
Chicago Teachers Union v. Hudson
, 475 U.S. 292 
(1
986)
,
 
finding that
 

                                        
        
 
1
 

limited theory of the case and arg
ued that the accuracy of the expense 
information provided to the objectors must be verified by the Union.  I 
agree with the Charging Party that an objector is entitled to verification 
by the independent auditor both that the expense information has i
n-
deed 
been audited and that the figures provided are accurately stated or 
extracted from the audited report.  The Acting General Counsel, ho
w-
ever, controls the litigation theory of the case and has limited the co
m-
plaint allegation to the requirement that the Uni
on provide the accoun
t-

 
dictate that potential objectors be given sufficient info
r-

at 
232

2
33.
 
 

its calcul
a
tions, the Board st

Hudson 
requires 
only that the usual function of an auditor be performed, 
i.e. to d
e
termine that the expenses claimed were in fact 

Price v. Auto Workers UAW,
 
927 F.2d 88, 93 (2d Cir. 1991)
)
. 
 
The Board further explained
 
its verification requir
e-
ment in 
Television Artists AFTRA (KGW Radio),
 
327 
NLRB 474 (1999), petition for review dismissed 1999 
WL 325508 (D.C. Cir. 1999).  The Board held that
 
Cal
i-
fornia Saw 

of the information 
provided to nonmember objectors
 
is 
necessary for a union to fulfill its obligations under the 
duty of fair representation to provide sufficient info
r-

 
under 
California Saw,
 

ccep
t-
ed meaning of the term, in which the auditor ind
e-
pendently verifies that the expenditures claimed were 

2
 
Id. at 477.
 
In
 
KGW Radio
, the union provided the objector a 
compilation of chargeable and no
nchargeable expenses 

c-
countant did not audit or verify the accuracy of the e
x-
penditures in the report and relied solely on represent
a-

report. 
 
Id.
 
at 476. The Board concluded that the report 
did not satisfy its requirements that an accountant ind
e-

figures in an audit consistent with standard accounting 
practices.  Id. at 476. The Board confir
med that objecting 
nonmembers must be given a reliable basis for calcula
t-
ing the fees they must pay and determining whether to 

-
reduction calculations.  Id. at 
477.  
S
ee also
 
Ferriso v. NLRB,
 
125 F.3d 865, 
869

8
70 
(D.C. Cir. 1997)
 

decision as to whether to contest their agency fees wit
h-
out trustworthy information about the basis of the union's 

 
In 
Food & Commercial Workers Local 4 (Safeway, 
Inc.)
,
3
 
the Board again found that th
e expenditure info
r-
                                        
        
 
2
 
The Board in 
California Saw
, supra, held that, as an alternative to 

the Union did not rely on a local presumption.  I express no
 
opinion on 

allocating chargeable expenses. 
 
3
 
353 NLRB 469 (2008), affd. by 355 NLRB 634 (2010).   I reco
g-

unreviewa
bly ambiguous in an unpublished order issued on October 31, 
2011.   Still, the Board has never disavowed the two
-

              
 
 
 
UNITED NURSES AND AL
LIED PROFESSIONALS 
(
KENT HOSPITAL
)
 
 
 
 
479
 
 
 
mation provided to the objector was insufficiently ver
i-

i-
tial statement was inadequate to explain how the agency 
fee was calculated, the union provided her with a copy of 


t-
ed that, although the accountant reviewed the expend
i-
ture statement, the information was based solely on the 


t expressed 
no opinion as to the financial statement as 
a whole. Id. at 
469

470.  As in 
KGW Radio
, the Board found that the 
expenditure information provided by the Union had not 
been sufficiently verified.  Id. at 470

471.  
 
In 
Safeway
 
and 
KGW Radio
, the o
bjectors received a 

by an independent accountant.  The Board nevertheless 
found that the union violated its duty of fair represent
a-
tion because the expenditure information in the accoun
t-

as not verified by an independent audit.  
Similarly, in this case, the objectors received a letter sta
t-
ing that the report was verified by a certified public a
c-
countant.  That information, like the information in 
KGW 
Radio
 
and 
Safeway,
 
does not confirm tha
t the accountant 


 
The majority claims that the Acting General Counsel 

the Board stated in 
Safew
ay,
 
lawful verification requires 

 
and
 
the auditor must 
independently verify that the expenditures claimed were 
actually made rather than accept the representations of 

Safeway
, supra, 353 NLRB at 471 (citing
 
KGW Radio,
 
supra, 327 NLRB at 477).  Here
,
 
the Union 
has informed objectors that some sort of independent 
audit has occurred, but it did not provide the verification 
as described by the Board in 
Safeway.
4
   
 
The Ninth Circuit, in 
Cummings v. Connell
, 316 
F.3d 
886 (9th Cir. 2003), makes explicit what seems implicit 

 
The court held that a public 

because it did not include an independent verification 
that an audit had been perfo
rmed. 
 

report provided to objectors broke down its annual e
x-
penditures into chargeable and nonchargeable categories.  
Id. at 889. 
 
As here, the union informed objectors that its 
                                        
                                     
 
rationale in the original 2008 decision.  Even if it lacks precedential 
value, I find the rationale persuasive as to the issue p
resented
 
here.
 
4
 
I agree with my colleagues that the issue of an audit verification 
letter was not directly presented in 
Safeway
.  Obviously, I disagree with 

a-
tion to provide such a lette
r affirming that an independent audit has 
been done.
 
figures were taken from an independent audit that had 
been 
prepared by a certified public accounting firm.  Id. 
The court held that, under 
Hudson
, the information pr
o-
vided was inadequate to assure objectors that the expen
d-
itures cited had been independently verified.  It observed 

ally required the [o
b-
jectors] either to accept that the expenditures were indeed 
audited or to go through the trouble of requesting a copy 

891.  Although the court did not require the union to pr
o-
vide objectors with a full copy of the underlying audit, 
because the union contended that it lifted the relevant 
figures from an audited statement, the court ordered it to 

the summarized figures have
 
indeed been audited and 
have been correctly reproduced from the audited r
e-
port

5
 
Id. at 892
 
(emphasis added).  I find the Ninth Ci
r-

Cummings
 
persuasive and consistent 

 
As the majority notes, the Board h
as long endeavored 

t-

California Saw
, 320 NLRB at 
230.  In my view, requiring the Union here to produce 

n-
taining that car
eful balance.  Objectors would be assured 


as is their right

and the Union, which undisputedly po
s-
sessed the letter, would incur no additional burden by 
providing that assurance.
 
II
 
I do not agree with t
he vague, overbroad test the m
a-
jority proposes for determining whether the lobbying 
expenses are chargeable to objecting employees.  Unlike 
my colleagues, I believe that relevant Supreme Court 
precedent compels holding that there are only very li
m-
ited circ
umstances, if any, in which these costs may be 


agent.
 
The law governing what union expenses may be 
chargeable to objectors originated in public
 
sector and 
Railway Labor Act (RLA) cases raising constitutional 
and statutory challenges to compulsory union dues that 
                                        
        
 
5
 

notice to objectors include some verification or certification by the 
independent auditor. See also 
Wessel v. City of Albuquerque
, 2
99 F.3d 
1186, 1193

1194 (10th Cir. 2002) (holding that the union was required 

i-

Tierney v. City of Toledo,
 
824 F.2d 

nmembers must receive an ad
e-
quate accounting, certified by an independent auditor and setting forth 

 
 480
 
                  
DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
 
support activities not germane to collective bargaining.  
The Supreme Court upheld agency shop agreements u
n-
der the RLA

M
achinists v. St
reet,
 
367 U.S. 740 
(1961)

and in the public sector

Abood v. Detroit 
Board of Education
, 431 U.S. 209 (1977)

but only i
n-
sofar as employees who objected to the expenditure of 
their funds on nonrepresentational activities were shiel
d-
ed from the compulsion to 
support them.  
 
In 
Ellis v. Railway Clerks
, 466 U.S. 435
 
(1984), the  
Court reaffirmed that the union's role as bargaining agent 
for all unit employees justified compelling dues from 
nonmembers to fairly di

s 
performing its s
tatutory duties which necessarily accrue 
to the nonmembers in the unit.  The Court stated that 

 

 
essential justif
i-
cation for authorizing the union shop was the desire to 
eliminate free riders
-
employees in the bargaining 
unit on 
whose behalf the union was obliged to perform its stat
u-
tory functions, but who refused to contribute to the cost 

 
(emphasis added).  Thus, the test 

 
. . . 
object to being burdened with pa
r-
ticu
lar union expenditure
s, . . .
 
must be whether the cha
l-
lenged expenditures are necessarily or reasonably i
n-
curred 
for the purpose of performing the duties of an 
exclusive representative of the employees in dealing with 
the employer on labor
-
management issues

(empha
sis added). 
 
My colleagues minimize RLA and public sector prec
e-
dent as offering only limited guidance because those ca
s-
es implicate governmental action and thus are subject to 
constitutional scrutiny. They contend, therefore, that u
n-
der the Act a less stri
ngent standard of the duty of fair 
representation applies to whether lobbying may be 
chargeable to objectors.  
 
But in 
Communications Workers v. Beck,
 
487 U.S. 735 
(1988), the Court extended its reasoning and holdings in 
those cases to the Act, concluding 
that Congress intended 
that Section 2, Eleventh of the RLA and Section 8(a)(3) 
function as statutory equivalents, thereby making the law 

decisions relevant to interpretation of the Act, even a
b-
sent the
 
element of 
S
tate 
action. The Court stated:
 
 
In 
Street
, we concluded that our interpretation of § 2, 
Eleventh [Congress did not intend to permit unions to 
compel dues from objectors except for collective ba
r-
gaining and griev

fairly 
possible

 

 
367 U.S. at 750, and 
we have adhered to that interpretation since. We ther
e-
fore 
decline to construe the language of § 8(a)(3) di
f-
ferently from that of § 2, Eleventh 
on the theory that our 
construction of the latte
r provision was merely constit
u-
tionally expedient. 
Congress enacted the two prov
i-
sions for the same pu


and that purpose dictates our construction of 8(a)(3) no 
less than it did that of 2, Eleventh, regardless of whet
h-
er 
the 
negotiation of union
-
security agreements under 
the NLRA partakes of governmental action
. 
[
487 U.S. 
at 762.
]
 
[E
mphasis added
.]
 
 

8(a)(3), like its statutory equivalent, Section 2 Eleventh 
of the RLA, authorizes
 
the exaction of only those fees 
and dues 
necessary to 

performing the duties of an excl
u-
sive representative
 
of the employees 
in dealing with the 
employer
 
on labor
-

Id
.
 
at 762

763 
quoting 
Ellis, 
supra
 
at 448
 
(emphasis added).
 
In short, 
the Court has consistently treated the limits 

of fair representation regardless of the legal basis for 

u-

t under 


p-

Beck, 
supra,
 
487 U.S. at 762, otherwise 

o-

Ellis,
 
466 U.S. at 447.  This is limiting 
language, far more so than my colleagues concede, fu
n-
damentally restricting chargeable expenses to those that 

and administering a collective
-
bargaining agreement and
 
representing the interests of employees in settling di
s-

Abood,
 
431 U.S. at 
221. 
 
Under 
Ellis
, the challenged lobbying expenses for the 
seven bills here cannot be charged to the nonmembers 
because, though they may in genera
l relate to terms of 
employment or may incidentally affect collective ba
r-

statutory collective
-
bargaining obligation and therefore, 
is nonchargeable. 
 
Indeed, in 
Lehnert v. Ferris Faculty
, 
500 U.S. 5
07 (1991)
,
 
the Court specifically concluded 
that a public sector union could not lawfully charge o
b-

e-
lated not to 
the ratification or implementation of a di
s-
senter's collective
-
bargaining agreement
, but
 
to financial 
support of the employee's profession or of public e
m-

the conne
c-
tion to the union's function as bargaining representative 
is too attenuated to justify compelled support
 
by objec
t-

.
 
at 520. 
 
(
E
mphasis added
.
)   
 


Lehnert
 
Court also 
rejected permitting 
the union to charge objectors for lobbying expenses unr
e-
              
 
 
 
UNITED NURSES AND AL
LIED PROFESSIONALS 
(
KENT HOSPITAL
)
 
 
 
 
481
 
 
 
lated to effectuation of the collective
-
bargaining agre
e-
ment 
as not justified by governmental interests in pr
o-

likewise limit compulsory dues under the RLA and the 
Act. Id. at 520

522.
 
Lobbying activity is not a representational function 
simply because the propos
ed legislation involves a ma
t-
ter that may also be the subject of collective bargaining.  
This argument was explicitly rejected by the D.C. Circuit 
in 
Miller v Air Line Pilots Assn
.
, 108 F.3d 1415 (D.C. 
Cir. 1997), where the court concluded that lobbying e
x-
penses incurred for the purpose of improving employee 
safety were not chargeable.  The union argued that e
x-
penses related to making its views about 
F
ederal 
regul
a-
tion of airline safety known to Congress and 
G
overnment 
agencies were 

interconnected with tho
se airline safety 
issues that animate much of its collective
-
bargaining and 
therefore they should be regarded as germane to that ba
r-
gaining.

  


[i]
f there is 
any 
union expense that, given the logic of 
Hudson
 
and its 
progeny, must be considered furthest removed from 


s polit
i-

to
 
 
have us see its lobbying on sa
fety related issues as 
somehow nonpolitical because all pilots share a co
m-
mon concern with these activities.
 
. . . 
 
That the subject of safety is taken up in collective
-
bargaining hardly renders the union's government r
e-
l
a
tions expenditures germane
. Under 
that reasoning, 
union lobbying for increased minimum wage laws or 
heightened government regulation of pensions would 
also be germane. Indeed 
if the union's argument were 
played out, virtually all of its political activities could 
be connected to collective
-
bargaining
.  Citing, 
inter 
alia, 
Lehnert
 
at 
516 (expenses are not germane to co
l-

involve political or ideological activities); 
Ellis
 
at
 
447

48;
 
Street
 
at 768. 
[E
mphasis added
.]
  
 
 
Id. at 1422

1423
.
 
Rather than narrowly defining chargeable lobbying 
expenses as limited to those few instances germane to 

i-

even for extra
-
unit lobby expenses t

inure to the benefit of members of the local union by 

As applied, this test is essentially founded on the theory 
that a rising tide lifts all boats.  Even so, the potential for 
ext
ra
-
unit lobbying for changing the minimum wage or 
enacting 
S
tate 
WARN legislation to realistically ever 

too attenuated.
 
Recognizing that a union may still have difficulty 
proving that most extra
-
unit lobbying expenses inure to 
the benefit of objectors in a particular unit, the majority 
eliminates this proof problem by deeming the requir
e-
ment satisfied where the charge is part of a reciprocal, 
pooling arrangement.  They rely on 
Locke v. Karass
, 55
5 
U.S. 207 (2009), where the Court concluded that expen
s-


those litigation expenses would otherwise be chargeable 

d a reasonable expectation 

resources would be available to support litigation on its 
behalf if and when it takes place.  The majority, however, 
reads far too much into 
Locke
.   
 
First, the pooling ar
rangement in 
Locke
 
concerned a 

h-

it should be construed as extending to lobbying expenses.  
Indeed, the Court noted that nonmembers in 
Locke
 
we
re 
not charged for national expenses that were 

political, 
public relations, 
or lobbying activities

 
(emphasis added) 
or national litigation costs associated with those activ
i-

own precedent, a uni
on co
uld not charge a nonmember 


non
-
members for activities more directly related to co
l-
lective
-

 
Id. at 213.   
 
In reaching its conclusion that litigation expenses may 
be chargeable, the
 
Court, furthermore, noted that in 
Lehnert
 

l-
ity of national litigation expenses divided the Justices,  

Lehnert
] to find a major
i-


the lower courts.  
Locke
, 
supra
 
at 216.  After examining 

difference between litigation activities and other national 
activities the 
. . . 
Court has found chargeable
 
. . .
 
[and] no 
sound b
asis for holding that national social activities, 
national convention activities, and activities involved in 
producing the nonpolitical portions of national union 
publications all are chargeable but national litigation 

ly, the 
Locke
 
opinion 
did not disturb or question 
Lehnert

holding that lobbying expenses unrelated to contract rat
i-
fication or implementation are not chargeable.
 
 
Lehnert
, 
supra
 
at 522.      
 
 482
 
                  
DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
 
Last, 
Locke
 

resum
p-
tion that the existence of a pooling arrangement to pay 
for extra unit activity suffices as establishing that an
y-


Locke
 
did not challenge 



Locke
, s
u-
pra 
at 807.  See also 
Locke
, 
supra
 

require us to address what is meant by a charge being 

e

to 

e-
fit of the members of the local union by virtue of their 

.
 
 
(Alito, J., 
concu
r
ring
.)  
Thus, 
Locke
 
neither suggests it is applicable 
to lobbying expenses nor
 
provides a basis for presuming 
that the mere existence of a pooling arrangement proves 

n-
trary, a key requirement of 
Locke
 
is that, even for extra
-
unit lit
i

ject 
matter of the (extralocal) litigation [must be] of a kind 
that would be chargeable if the litigation were local, 
e.g.,
 
litigation appropriately related to collective bargaining 

 
In sum, my colleagues make
 
an extraordinary effort in 
their analysis of the chargeability of lobbying expenses 
to narrowly read multiple decisions of the Supreme Court 
in an attempt to persuade that the Court did not say what 
it clearly did say about this specific issue, and that t
he 
Court did not mean to apply its reasoning to the defin
i-
tion of the duty of fair representation under our Act.  
They then turn about and expansively read one decision 
of the Court that does not involve lobbying expenses as 
opening the door wide to charge
ability of even those 
extra
-
unit lobbying expenses, including lobbying for 
political purposes, whose inferential relationship to re
p-

n-
uated.
 
Obviously, I disagree with that analysis and the resul
t-
an
t standard for chargeability.  Consequently, I disagree 
that there is a need for further briefing and analysis of 
any of the lobbying activities at issue in this case.   None 

performance of representa
tional duties to the 
Beck
 
obje
c-

on the clearly applicable restrictive standard for charge
a-
bility derived from a proper reading of 
Ellis
, 
Beck
, and 
Lehnert
, I would find that the Respondent violated
 
its 
duty of fair representation by charging nonmember o
b-
jectors for expenses incurred as to any of these lobbying 
activities.  I dissent.
 
 
Don Firenze, Esq., 
for the General Counsel
.
 
Christopher Callaci, Esq., 
for the Respondent
.
 
Matthew Muggeridge, Esq. 
(National Right to Work Legal D
e-
fense Foundation), 
for the Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
J
OEL 
P.
 
B
IBLOWITZ
,
 
Administrative Law Judge. This case 
was heard by me on February 14, 2011, in Boston, Massach
u-
setts. The amended complaint herein, w
hich issued on Dece
m-
ber 29, 2010, and was based on an unfair labor practice charge 
and an amended charge that were filed by Jeanette Geary on 
November 23, 2009, and May 27, 2010, alleges that United 
Nurses and Allied Pro
fessionals
 
(the Union) and/or (the R
e-
spondent), while providing Geary and other nonmembers with 
certain information concerning its expenditures for represent
a-
tional activities, failed to provide them with evidence beyond a 
mere assertion that this information was based on an ind
e-
pendently ve
rified audit, and since September 2009, the Union 
has continued to seek from Geary and the other nonmembers, 
as a condition of their employ
ment at Kent Hospital
 
( the E
m-
ployer), dues and fees expended by the Union for lobbying 
activity, in violation of Sec
tion 8(b)(1)(A) of the Act. 
 
I
.
 
JURISDICTION
 
The Respondent admits, and I find, that the Employer, an 
acute care hospital located in Warwick, Rhode Island, has been 
an employer engaged in commerce within the meaning of Se
c-
tion 2(2), (6), and (7) of the Act
 
and a health care institution 
within the meaning of Section 2(14) of the Act.
 
II
.
 
LABOR ORGANIZATION S
TATUS
 
Respondent admits, and I find, that it has been a labor orga
n-
ization within the meaning of Section 2(5) of the Act. 
 
III
.
 
THE FACTS
 
The issue herei
n is whether the Respondent properly not
i-
fied, and charged, its nonmember objectors pursuant to 
Co
m-
munication Workers v. Beck
, 487 U.S. 735 (1988). More pa
r-

Beck
 
issue: 
can objecting nonmembers, such as the
 
Charging Party, be 
charged for lobbying expenses that the Union incurred in 
Rhode Island and Vermont, where the Union also represents 
health care employees. The other issue relates to the statement 
that the Union sent the Charging Party and other nonmembe
r 
objectors concerning its expenditures for its representational 
activities for its fiscal year. Counsel for the General Counsel is 
not alleging that any of these expenditures were improperly 
charged to the objectors (with the exception of the lobbying 
exp
enses referred to above). Rather, 
c
ounsel for the General 
Counsel is alleging that the Union violated the Act by not i
n-
cluding its independent auditors attached letter to this listing. 
 
A. The Cover Letter
 
Richard Brooks is the executive director of the Un
ion. He 
testified that prior to issuing its expenditures that was sent to its 

by, and subject to, an independent auditor, who verified these 
figures. A letter from the auditor accompanied this verifi
ed 
audit, but the Union did not send the accompanying letter to the 
Beck
 

              
 
 
 
UNITED NURSES AND AL
LIED PROFESSIONALS 
(
KENT HOSPITAL
)
 
 
 
 
483
 
 
 
was not sent to the objectors was because he understood that 
the law did not require it. 
 
B. The Union and its Lobbying Ex
penses
 
There were seven bills that were lobbied in the State of 
Rhode Island. The Union admits that three of these were admi
t-
tedly not chargeable to the 
Beck
 
objectors leaving the charge
a-
bility of four Rhode Island bills to be litigated. In addition, the 
U
nion lobbied for three bills in the State of Vermont where it 
represents employees as well. Counsel for the General Counsel 
also alleges that the expenses for lobbying for these Vermont 
bills should not be chargeable to the 
Beck
 
objectors. 
 
Respondent is c
omposed of 15 local unions in the 
S
tates of 
Rhode Island, Vermont, and Connecticut. The locals range 
from 2269 bargaining unit employees at the Rhode Island Ho
s-
pital, 619 at Kent Hospital, to five registered nurses at the Pu
t-
nam Board of Education in Putna
m, Connecticut. Because of 
this large discrepancy in the number of members in the diffe
r-
ent locals, there is a corresponding discrepancy in the amount 
of monthly per capita dues that the Union receives from these 
locals, from about $125 from the Putnam loc
al to about 
$50,000 from the Rhode Island Hospital local. Regardless of 
the amount that the local unions pay to the Respondent monthly 
as per capita dues, it is the Respondent, rather than the local 
unions comprising the Respondent, that handles the local 
u
n-

-
bargaining obligations, from negotiating co
n-
tracts to processing and handling grievances and arbitrations. In 
addition, the Union does not collect dues from employees until 
a contract has been signed with their Employer, so the Union 
did
 

m-
ployees until about July 2009 when the first contract with the 
Union was entered into. 
 
The Hospital Merger Accountability Act (Jt. Ex
h
. 6) was i
n-
troduced in the Rhode Island General Assembly on March 5
, 

any entity that owns more than 
fifty percent (50%) of the hospital beds in Rhode Island would 
have extraordinary i
nfluence on the cost, quality, 
and access to 
health care services, the economy of Rhode Island, the health 
ca

Brooks testified that he spent between 25 and 30 hours lobb
y-
ing the S
tate legislature in support of this bill. At the time that 
this bill was introduced, Lifespan Corporation, wh
ich owns 
four hosp
itals in the S
tate, including Rhode Island Hospital, 
where the Union represents about 2200 employees, and Care 
New England, which owns the Employer and two other hosp
i-
tals, were discussing a merger. Brooks testified:
 
 
UNAP actually initiated this bill. We 
were very concerned 
about the potential adverse impact of what would have been 
an enormous merger and consolidation of hospitals in Rhode 
Island had Lifespan and Care New England accomplished 
their merger they would have owned 75% of the hospital 
business 
in Rhode Island. And we were very, very concerned 
that that merger, if successful, would have the potential to s
e-
verely threaten the jobs of members either at Kent or Rhode 
Island Hospital, as a result of likely consolidation or closure 
of services at one 
or more of the facilities.
 
 
We were also concerned that a merger of that size could a
d-
versely impact  those remaining hospitals in our union that 

d-
vantage that they might find themselves at. And la
st, we were 
very concerned that If Lifespan and Care New England t
o-
gether had that type of market share that they might lower the 
standards of staffing level
s for nurses at their hospitals. . . . 
So, 
it was jobs, it was the financial viability of non
-
affil
iated ho
s-
pitals and finally to preserve the adequate working conditions 
for nurses.
 
 
If this bill had passed, the Union would have been able to inte
r-
vene before the Health Services Council of the Department of 
Health to present evidence in 
opposition to pr
oposed mergers 
or 
consolidations that the Union felt could result in the loss of jobs 
by its members. 
 
Brooks testified that he spent between 5 to 10 hours in 2009 
lobbying on behalf of one of its locals that represent registered 
nurses employed by the Sta
te of Rhode Island for a bill entitled 
Relating to Pu
blic Officers and Employees
-
Retirement System
-
 
Contributions and Benefits (Jt. Ex. 7). The Union supported 
and lobbied for this law because it would have increased the 
cap on post retirement earnings tha
t the former state employees 
could earn from $12,000 to $24,000 a year. 
 
Brooks also spent 2 to 3 hours in 2009 lobbying in favor of a 
Hospital Payments Act (Jt. Ex. 12) in Rhode Island because this 
bill would have increased state funding to two hospitals 
where 
the Union represents employees, the Employer and Westerly 
Hospital in Washington County. At the time, the Union was 
involved in negotiations with the Employer and was preparing 
to begin negotiations with Westerly Hospital. If the bill had 
passed, the
 
Employer would have received an additional 
$800,000 and Westerly Hospital would have received an add
i-
tional $500,000. John Callaci, director of collective bargaining 
and organizing for the Union, testified to the effect that this bill 
would have had on th

those employed at Westerly Hospital and the Employer. In their 
negotiations with the Employer, the Employer was alleging 
large losses because of inadequate reimbursements. An infusion 
of an additional $800,000 would hav
e amounted to approx
i-
mately $1200 per full
-
time employee. The effect at Westerly 
was even more direct. He testified that the contract with Wes
t-
erly Hospital provides that if they
 
 
lost less than $500,000, then for every dollar that they lost less 
than $500
,000 half of it would go into a pool of money that 
would be distributed equally among the employees. So, just in 
the way of an example, if they lost $100,000 that year, that 
means they were 400,000 under the benchmark. That 400,000 
would be divided in two 
to make 200,000, and that 200,000 
would be distributed in a bonus check to the employees. 
 
 
Brooks spent about 1 hour in 2009 lobbying in favor of a bill 
before the Rhode Island General Assembly entitled An Act 
Relating to Health and Safety
-
Center for Heal
th Professionals 
Act (Jt. Ex
h
. 11). This bill was also favored by the Hospital 
A
s
sociation of Rhode Island and would promote and focus on 
education, recruitment, and retention of registered nurses in 
order to address the nursing shortage. He testified that
 
the nur
s-

 484
 
                  
DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
 
them, at times, to handle more patients than they can safely care 
for and to float from one unit to another. He testified:
 
 
So, by supporting this legislation to create incentives 
to educ
ate, recruit and retain registered nurses, we were 
doing our part to address the nursing shortage and reduce 

working conditions.
 
 
Three additional bills before the Rhode Island General A
s-
sembly in 20
09 (Jt. Ex
hs
. 8, 9, and 10) related to health and 
saf
e
ty. One related to the need for new health care equip
ment 
and another related to the licensing of health care facilities in 
the state. Brooks testified that the Union spent about an hour 
lobb
y
ing for ea
ch of these three bills. Admittedly, the lobbying 
expense for these bills should not have been charged to the 
no
n
member objectors. 
 
The remaining bills were in the State of Vermont. In 2009 
the Union spent $22,600 for lobbying costs in the State of 
Vermont
, and its objectors were charged for 97 percent of this 
amount. The Union represents approximately 500 employees in 
Vermont and they lobbied for a bill that would have required 
certain hospitals to adopt and acquire equipment and mechan
i-
cal means in order 
to ameliorate the stress and injuries caused 
when health care employees have to lift or carry patients. The 
bill would have required that a committee be formed in each 
unit and shift at health care facilities. The Union also lobbied 
for a bill that would h
ave prohibited mandatory overtime for 
certain health care employees except when there is an emerge
n-
cy. Callaci testified that mandatory overtime is one of the most 
onerous aspects of working conditions in the health care indu
s-
try:
 
 
And, as you can imagine,
 
if you were working on a day shift 
for example, you come to work, you expect to work 7:00, 

onerous both physically from a work point of view and how it 
adversely affects family life and personal
 
life. And so, for our 
members at Retreat Healthcare and Copley Hospital, the right 
of an employer to impose mandatory overtime, as they fr
e-
quently do, is really onerous.
 
 
Finally, the Union paid for some lobbying activities related 
to a bill in the Vermon
t legislature with regard to mental health 
care funding. Retreat Healthcare, some of whose employees the 
Union represents, would have received some of these funds. 
The contract covering these employees provides that if the state 

 
new money  earmarked for pe
r-
sonnel costs over and above that which is already covered by 

to negotiate about the distribution of those additional funds. 
 
IV
.
 
ANALYSIS
 
The initial allegation i
s that the Respondent violated the Act 
by not providing the 
Beck
 
objectors with an accompanying 
letter from its auditor confirming the reliability of the audit. 
Admittedly, the Board has never found that to be a violation, 
although 
Cummings
 
v
. 
Connell, 
316
 
F.3d 886 (9th Cir. 2003),
 
did make such a finding in a case involving employees of the 
State of California, stating: 
 
 

c-
tates of 
Hudson
. Although it informed nonmembers that the 
figures in the not
ice were derived from an audited statement, 

 
 
Because the Board has not yet ruled on this issue, and because 
Cummings
 
involved public sector employees, I recommend that 
this allegation be dismi
ssed and leave it to the Board to decide. 
 

y-
ing expenses in Rhode Island and Vermont. What is not in di
s-
pute is that the Union improperly charged the nonmember o
b-
jectors for approximately 3 hours 
that Brooks spent lobbying 
for three bills before the Rhode Island General Assembly in 
2009: An Act
 
Relating to Health and Safety

Department of 
Health, introduced on February 26, 2009 (Jt. Ex
h
. 8); An Act 
Relating to Health and Safety

Determination of Need
 
for New 
Health Care Equipment and New Institutional Health Services, 
introduced February 4, 2009 (Jt. Ex
h
. 9); and An Act
 
Relating 
to Health and Safety

Licensing of Health Care Facilities, 
introduced March 10, 2009 (Jt. Ex
h
. 10). As the Respondent 
admits 
that these charges were improper, I find that they viola
t-
ed Se
c
tion 8(b)(1)(A) of the Act. 
 
The remaining allegations relate to the charges for lobbying 
the remaining bills in both Rhode Island and Vermont. The 
difficulty in establishing a dividing line be
tween chargeable 
and nonchargeable derives from the broad language in the dec
i-
sions. 
Beck
 


germane to collective bargaining, contract administrati
on and 

Abrams v. Communications 
Workers of America
, 59 F.3d 1373 at fn. 8, states:
 
 


n-

 

want CWA to have to prove that all charged expenses, no 
matter how squarely those expenses fall with the Supreme 

There is no basis for such a requirement in
 
Supreme Court 

818 F. Supp. at 404.
 
 
The three most relevant cases herein are 
Lehnert v. Ferris Fa
c-
ulty Ass
n
.
, 500 U.S. 507 (1991), 
Locke v. Karass
, 555 U.S. 207 
(2009), and 
Fell v. Independent 
Ass
n
.
 
of Continental Pilots
, 26 
F.
Supp.2d 1272 (1998). In 
Lehnert
, a public sector case, the 
Court stated, inter alia:
 
 
The Court of Appeals determined that unions constitutionally 
may subsidize lobbying and other political activities with di
s-

 


h-
ing this conclusion, the court relied upon the inherently polit
i-
cal nature of salary and other workplace decisions in public 



n-
cern themselves not only with negotiations at the bargaining 

g-


 
 
This observation is clearly correct.
 
              
 
 
 
UNITED NURSES AND AL
LIED PROFESSIONALS 
(
KENT HOSPITAL
)
 
 
 
 
485
 
 
 
 
The Court then went on to say, however:
 
 
Where as here, the challenged lobbying activities relate not to 

-
bargaining agreement, but to financial suppo
rt of the emplo
y-

c-

attenuated to justify compelled support by objecting emplo
y-
ees. 
 
 
The Court concluded that because none of the char
ged activities 

e-

-
bargaining agreement, they could 
not be supported by the funds of objecting employees.
 
In 
Locke
, also a public sector case, the local union charged 
nonme
mbers at the local union a service fee that reflects an 
affiliation fee that it pays to its national organization. The no
n-
members challenged these service fees on the ground that they 
did not 
directly
 
benefit the
 
local union. The Court, citing 
Lehnert
, fou
nd the service charge valid, stating, inter alia:
 
 
We focus upon one portion of that fee, a portion that the n
a-
tional union uses to pay for litigation expenses incurred in 
large part on behalf of 
other
 
local units . . . 
we conclude that 
under our precedent
 
the Constitution permits including this 

the subject matter of the (extra
-
local) litigation is of a kind 
that would be chargeable if the litigation were local, 
e.g.
, lit
i-
gation appropriately relate
d to collective bargaining rather 
than political activities, and (2) the litigation charge is reci
p-
rocal in nature, 
i.e.
, the contributing local reasonably expects 

used for costs of similar l
itigation on behalf of the contri
b-
uting local if and when it takes places.
 
 
In 
Fell


r-
ly chargeable expenses. 
 
The union was concerned that Cont
i-
nental 
Airlines, whose pilots it represented, would merge with 
another airline, possibly one whose pilots were represented by 

losing seniority status, the union attempted to preempt the si
t-
u
a
tion by affilia
ting with ALPA and charged its nonmembers 
for this expense. The court found the expenditures for the me
r-

 
 

considers to be one of the most impor
tant aspects of his e
m-

c-

 
 

in Rhode Island and Vermont must be determined on
 
the basis 
of 
Lehnert, Locke, 
and 
Fell
. I find that the subject matter of the 
Hospital Merger Accountability Act (Jt. Ex
h
. 6) and the Hosp
i-
tal Payments Act (Jt. Ex
h

duty as the collective
-
bargaining representative of certai
n e
m-
ployees in the state, and are therefore properly chargeable to the 
objec
t
ing nonmembers. The Hospital Merger Act would have 
given the Union some say in whether hospitals in the 
S
tate 
could merge their operations, which would have an effect on 
the ba
r
ga
ining strength and position of the parties. Clearly, the 
Hosp
i
tal Payments Act, which if passed wo
uld have given an 
add
i
tional $1300
 
to two hospitals whose employees the Union 
re
p

strings to the benefit
 
of the employees. On the other hand, I 
find that the Rhode Island Retirement Pension Act (Jt. Ex
h
. 7) 
and the Center for Health Professional Act (Jt. Ex
h
. 11), while 
well inte
n

-
bargaining oblig
a
tions and w
ere therefore not chargeable to the 
objecting nonmembers. 
 
Of the three Vermont bills that the 
Union lobbied for, I find that only the bill that would have pr
o-
vided for mental health care funding was germane and charge
a-
ble. The contract for Retreat Healthc
are, whose employees the 
Union represen
t
ed, provides for a reopener if the state provided 

r-
mane to the U
n
ion and the employees. The other two bills, 
which were lobbied for the health and safety of the 
represented 
employees, and is to be commended for that reason, however 
was not ge
r
mane to collective bargaining and therefore is not 
chargeable to the objecting nonmembers.
 
C
ONCLUSIONS OF 
L
AW
 
1. The Employer has been engaged in commerce within the 
meaning 
of Section 2(2), (6), and (7) of the Act and a health 
care institution within the meaning of Section 2(14) of the Act.
 
2. The Union has been a labor organization within the mea
n-
ing of Section 2(5) of the Act.
 
3. The Union violated Section 8(b)(1)(A) of the
 
Act by 
charging objecting nonmembers of the Union for lobbying 
activities involving the following bills before the States of 
Rhode Island and Vermont:
 
 
(a) Bill Relating to Public Officers and Employees
-
 
Retir
e-
ment System

Contributions and Benefits (Jt. E
x
h
. 7).
 
(b) Bil
l Relating to Health and Safety

Center for Health Pr
o-
fessionals Act (Jt. Ex
h
. 11).
 
(c) The three bills before the Rhode Island General Assembly 
related to health and safety that the Union admits should not 
have been charged to the objecting 
nonmembers (Jt. Ex
hs
. 8, 
9 and 10).
 
(d) The bills before the Vermont legislature that would have 
required certain hospitals to purchase equipment to assist e
m-
ployees in lifting and moving patients, and to prohibit certain 
mandatory overtime work for certai
n health care employees.
 
T
HE 
R
EMEDY
 
Having found that the Respondent has unlawfully charged its 
nonmember objectors for certain lobbying costs incurred in the 
States of Rhode Island and Vermont, I recommend that it be 
ordered to reimburse those individuals
 
for those charges and 
post a notice to that effect at each of its local offices, as well as 
mailing a copy of the notice to each of its nonmember obje
c-
tors. 
 
[Recommended Order omitted from publication.]
 
 
